NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       NOV 7 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 ROBERT H. GRUNDSTEIN, Esquire,                   No. 15-35762

                  Plaintiff-Appellant,            D.C. No. 2:14-cv-01356-RSL

   v.
                                                  MEMORANDUM*
 LEON GRUNDSTEIN, DBA Gencare,

                  Defendant-Appellee.

                    Appeal from the United States District Court
                      for the Western District of Washington
                     Robert S. Lasnik, District Judge, Presiding

                            Submitted October 25, 2016**

Before:       LEAVY, GRABER, and CHRISTEN, Circuit Judges.

        Robert H. Grundstein appeals pro se from the district court’s order denying

his motion for reconsideration under Federal Rule of Civil Procedure 60(b) in his

action alleging federal and state law claims involving a trust. We have jurisdiction



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Thus, Grundstein’s request
for oral argument, set forth in his opening and reply briefs, is denied.
under 28 U.S.C. § 1291. We review for an abuse of discretion, Ahanchian v.

Xenon Pictures, Inc., 624 F.3d 1253, 1258 (9th Cir. 2010), and we affirm.

      The district court did not abuse its discretion in denying Grundstein’s Rule

60(b) motion because Grundstein failed to demonstrate any grounds for relief from

the district court’s judgment. See Am. Ironworks & Erectors, Inc. v. N. Am. Const.

Corp., 248 F.3d 892, 899 (9th Cir. 2001) (no abuse of discretion in denial of

plaintiffs’ Rule 60 motion where the motion “offered no basis for withdrawal of

the [challenged] order”).

      We do not consider Grundstein’s contentions as to the district court’s May 1,

2015 order. See Grundstein v. Grundstein, No. 15-35436 (9th Cir., Sept. 16, 2015)

(dismissing appeal from May 1, 2015 order as untimely and explaining that

Grundstein’s current appeal “will be limited to review of the July 17, 2015 order”).

      AFFIRMED.




                                         2                                      15-35762